Title: To Benjamin Franklin from Gabriel-Antoine de Lorthe, 6 May 1778
From: Lorthe, Gabriel-Antoine de
To: Franklin, Benjamin


Bordeaux le 6e May 1778
J’ai eu l’honneur Monsieur d’aller chès vous à Philadelphie, et de suivre avec Mr. Roger vos expériences d’Electricitè. On ne peut pas avoir fait d’aussi grandes decouvertes dans cette Sçience, sans ètre Géomètre. Dans cette Idèe je prens la liberté de vous demender vôtre avis, sur les ouvrages sous ce ply, que j’ay l’honneur de vous faire remêtre. Je suis avec Respect Monsieur Vôtre très humble et très obeissant serviteur
G.A. DE Lorthe
 
Endorsed: De Lorth Mathem.
Notation: 16 [sic] May 1778
